Citation Nr: 1316818	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-40 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability, status post-total knee replacement, to include as secondary to service-connected residuals of shell fragment wound (SFW) to the right buttock. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of SFW to the right buttock.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.  He was awarded a Purple Heart while in service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  That decision, in pertinent part, denied the benefits sought on appeal. 

In February 2012, a Board hearing was held before the undersigned.  A transcript of that proceeding is associated with the claims file.

This appeal was previously before the Board in April 2012 and December 2012, on which occasions additional development was ordered.

As explained further below, the Board finds noncompliance with the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).   As a result, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In order to achieve compliance with the April 2012 remand, the Board remanded in December 2012 so the examiner could address whether the service-connected residuals of the right buttock SFW aggravated (made permanently worse beyond the natural progression of the disability) any current right or left knee disability.  If the opinion was affirmative, the baseline level of disability prior to aggravation was to be identified by reviewing medical evidence and the Veteran's lay statements.

The January 2013 addendum to the May 2012 VA examination report, in the form of a disability benefits questionnaire (DBQ), is not fully responsive to the Board's request.  The examiner opined the Veteran's knees have not been aggravated by the service-connected SFW residuals of the right buttock, but she did not provide a rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner's response appears to indicate that the absence of increased severity of the right buttock SFW itself is the focus of the issue.  The Board's concern is simply whether the right buttock SFW has caused a permanent worsening of the Veteran's left or right knee disorders.

As explained in the prior remands, service connection may be granted for disability which is proximately due to or the result of service-connected disability, 38 C.F.R. § 3.310(a) (2012); or, service connection may be established on a secondary basis for a disability to the extent the disability is aggravated by a service-connected disability, but only to the extent of the aggravation.  See Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Thus, the Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation. Id.   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file all updated (since December 2012) clinical records of any and all VAMC treatment that the Veteran has received for right and left knee disabilities.

2.  After the above is complete, send the claims file to the examiner who provided the January 2013 addendum to the May 2012 examination report.  Ask the examiner to provide a full explanation for her opinion that neither the Veteran's right or left knee disability is aggravated by the service-connected right buttock SFW residuals.  If the examiner cannot respond without resorting to speculation, she should explain why a response would be speculative.

In the event the examiner who provided the January 2013 addendum is no longer available, refer the claims file to a comparably qualified examiner.

Should the examiner, or substitute examiner, advise the requested opinion cannot be rendered without an examination of the Veteran, the AMC/RO will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

3.  After all of the above is complete, the AMC/RO should ensure that all development sought above is completed (all questions posed are answered, with explanation of rationale), and then re-adjudicate the Veteran's claim.  If the claim is resolved in any way unfavorable to the Veteran, the AMC/RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


